DETAILED ACTION
This Office Action is responsive to the amendment filed on 11/6/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Audureau et al, US5583181, in view of Abhari et al, US2004/0220320.
Audureau discloses an in-line process of making a graft copolymer, said process comprising the steps of 1) (co)polymerizing ethylene in a reaction zone to form an ethylene (co)polymer, corresponding to claimed step (a) (for claim 1); 2) transferring the production of step (1) to a separation zone operating under intermediate pressure in which the unreacted monomers are removed to form a (co)polymer-rich melt, corresponding to claimed step (b) (for claim 1); and 3) introducing a grafting monomer, corresponding to the claimed functionalization agent (for claim 1), and an initiator (for 
Regarding claim 2: Audureau is silent regarding the production of a functionalized polymer wherein the ratio of the viscosity of the functionalized polymer to that of the base polymer is in the claimed range; however, the grafting reaction disclosed by Audureau is a peroxide-initiated process (Column 4, line 65 to Column 5, line 2). As noted in the previous Action, it is known in the art that peroxide-initiated grafting also causes scission of the polymer backbone, resulting in a final product characterized by a reduction in viscosity compared to the starting material It is therefore reasonably expected that ratio of the viscosity of the functionalized polymer to the viscosity of the unfunctionalized polymer would be < 1, corresponding to the claimed range.
Regarding claims 7, 13: Note that Audureau teaches that the grafting monomer and initiator are added upstream of the extruder, corresponding to the claimed requirement that they are introduced upstream from the mixing system
Regarding claim 14: Audureau does not require the use of a comonomer in step (1) of the prior art process, teaching that the polymerization may be polymerization of only ethylene (Column 3, lines 22-28). The prior art therefore teaches the production of copolymers containing up to 100% by weight ethylene, overlapping the claimed range. It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 
Regarding claim 15: Audureau does not teach that solvent is required in the polymerization process. The prior art therefore renders obvious a process wherein no solvent is used.
Audureau is silent regarding the use of a mixing system that excludes the use of an extruder.
Abhari discloses the production of functionalized olefin polymers via graft polymerization. As taught by Abhari, it was known in the art that uniform mixing of the components of the grafting reaction could be performed using one or more static mixers (abstract, ¶0202), corresponding to the claimed mixing system (for claims 1, 5, 16).
Audureau and Abhari are both directed towards continuous, in-line methods of preparing grafted polyolefins. As taught by Abhari, it was known in the art that static mixers could be used in such processes to uniformly mix the components in the polymer melt. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Audureau by substituting one or more static mixers for the extruder, with the reasonable expectation of obtaining a uniform polymer melt as a product. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Audureau et al, US5583181, and Abhari et al, US2004/0220320, as applied to claims 1, 2, 5, 7, and 13-16  above, and further in view of Walther et al, WO2014/070237.
The disclosures of Audureau and Abhari are discussed earlier in this Action, incorporated herein by reference.
Audureau is silent regarding the production of a composition having a melt viscosity in the claimed range.
Walther discloses the production of anhydride and/or carboxylic acid functionalized ethylene copolymers having a melt viscosity (177 C) ≤200000 cP, overlapping the claimed range (abstract). Said functionalized copolymers are prepared by grafting an ethylene/olefin copolymer with a grafting monomer having the desired functional group (Page 21, line 8 to page 22, line 10). As taught by Walther, such graft copolymers are suitable for use as compatibilizing agents in the preparation of polymer blends for articles having improved optical and mechanical properties (page 1, lines 18-29)>
Audureau and Walther both are directed towards the production of anhydride and/or carboxylic acid-grafted ethylene (co)polymers. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the teachings of Audureau by preparing a graft copolymer having the properties taught by Walther, in order to obtain a final product having additional uses as a compatibilizing agent in the preparation of polymer blends for articles having improved optical and mechanical properties.

Response to Arguments
Applicant’s arguments, filed 11/6/2020, with respect to the rejection(s) of claim(s) over Abhari et al, U2004/0220320, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in view of the amendment to the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765